El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
“Lo menos que podemos hacer en servicio de algo es comprenderlo.” José Ortega y Gasset.
Una licencia administrativa sin sueldo, que haya sido concedida por el Secretario de Justicia, sólo releva al Fiscal de descargar temporalmente sus deberes y responsa-bilidades. Ésta no altera la investidura legal de su cargo y de su condición de Fiscal; tampoco le priva de sus prerrogativas. No representa la libertad de desempeñarse como abogado (Oficial Investigador del Senado), pues existe una absoluta incompatibilidad —prohibición legal tajante— impuesta por la propia Asamblea Legislativa, en virtud de las características y de las limitaciones inheren-tes dimanantes del cargo.(1)
HH
Mediante la Resolución Núm. 2001 de 13 de marzo de 1996, el Senado de Puerto Rico creó una Comisión Especial para investigar posibles irregularidades en el manejo de una pesquisa senatorial anterior sobre los sucesos del Ce-rro Maravilla, que había sido realizada entre 1981 y 1992.
*643El 30 de agosto de 1996, el Senado, representado por su Presidente, Hon. Roberto Rexach Benitez, contrató al Fiscal Auxiliar Michael Corona Muñoz como Oficial Investiga-dor de la Comisión Especial. En lo pertinente, el Fiscal Corona Muñoz se obligó a rendir al Senado sus servicios profesionales como investigador y someter la correspon-diente prueba e información, producto de sus hallazgos. Aproximadamente tres (3) semanas después, el 25 de sep-tiembre, el Secretario de Justicia, Hon. Pedro Pierluisi, le otorgó una licencia sin sueldo, retroactiva a la fecha de vigencia del contrato.
HH HH
De entrada, esta queja ética, presentada por el Senador Cirilo Tirado Delgado contra el Fiscal Corona Muñoz, es justiciable en este momento. Esta versa sobre una actua-ción exclusiva del papel que ha asumido dicho Fiscal con-tractualmente, como abogado, al amparo del título de Ofi-cial Investigador. El caso Hernández Agosto v. Senado, Civil Núm. KPE-96-0665 (904), pendiente ante el Tribunal de Primera Instancia, Sala Superior de San Juan, cues-tiona si la actuación del Senado al así designarlo —siendo él un funcionario de la Rama Ejecutiva— es constitucional. Aunque parecidas, las controversias son distinguibles y los procesos independientes. Véanse: In re Secretario de Justicia, 118 D.P.R. 827 (1987); In re Rodríguez Torres, 106 D.P.R. 698 (1978).
Nuestra facultad constitucional para reglamentar las normas éticas en el ejercicio de la abogacía, en sus distin-tas manifestaciones —abogado en la práctica privada, Gobierno, Juez, Fiscal, etc.— no se cuestiona. García O’Neill v. Cruz, 126 D.P.R. 518, 522 (1990); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984); In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Ríos, 112 D.P.R. 353 (1982); In re *644Roldán González, 113 D.P.R. 238 (1982); In re Rodríguez Torres, supra.(2)
H — i HH f-H
Es preciso restablecer los parámetros ético-disciplina-rios de esta queja. Al evaluarla, no intervenimos indebida-mente con el funcionamiento de la Rama Legislativa. No cuestionamos su poder constitucional de investigación. Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983). Tam-poco cuestionamos la facultad para establecer las reglas de su funcionamiento interno y de sus comisiones. Art. III, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1.
No pretendemos paralizar una investigación senatorial, sino asegurar, en bien de la verdad y la justicia, y en cum-plimiento de nuestro deber de reglamentar la práctica de la abogacía en Puerto Rico, que cada uno de los funciona-rios que allí participan y estén afectados y regulados por el Código de Ética Profesional de los Abogados, por serlo, cumplan con sus disposiciones.
Aclaramos y enfatizamos que nada de lo aquí dispuesto *645impide, con sujeción a la adopción de las medidas de rigor compatibles con nuestros pronunciamientos, que continúe la investigación senatorial de la pesquisa realizada por el Senado sobre los sucesos del Cerro Maravilla entre 1981 y 1992.
IV
Se impone un examen del contrato de servicios profesio-nales entre el Fiscal Corona Muñoz y el Senado. Lo pri-mero que observamos es su título: “Contrato de Servicios Profesionales.” Comparecen el Presidente del Senado, Hon. Roberto F. Rexach Benitez, y “[e]l licenciado Michael Corona Muñoz, mayor de edad, casado ... denominado El Investigador”. A renglón seguido expone su “capacidad y experiencia necesaria para cumplir con las obligaciones y responsabilidades que asume mediante este contrato”, pues “[e]l Senado necesita y desea obtener [sus] servicios profesionales”. Luego de consignar que prestará sus “servi-cios profesionales” de investigación y otras tareas que le sean asignadas, la segunda cláusula indica que como “IN-VESTIGADOR prestará sus servicios de acuerdo con las mejores prácticas de su profesión y no representará profe-sionalmente, directa o indirectamente, a ninguna persona natural o jurídica que tenga interés en asuntos bajo la con-sideración de la Asamblea Legislativa, aparte del interés general como ciudadano puede tener en los asuntos públicos”.
La tercera cláusula condiciona el contrato a que el Se-cretario de Justicia le conceda una licencia sin sueldo. La cuarta, consigna la confidencialidad de los asuntos. La quinta, expone que el Fiscal Corona Muñoz “afirma que no presta ni prestará servicios profesionales bajo nombra-miento o contrato en el sector público y ¡o privado que cons-tituyan o representen un conflicto de interés con los servi-cios que prestará mediante este contrato. El INVES-*646TIGADOR podrá ser contratado para prestar tales servi-cios a jomada parcial, siempre que los mismos no constitu-yan un conflicto de interés con este contrato”.
La séptima, establece como honorarios $71.42 la hora hasta $10,000 mensuales, por un fondo máximo de servi-cios profesionales de ciento cuarenta (140) horas al mes. La novena norma aclara que la relación contractual no lo con-vierte “en empleado del Senado”, aunque queda cubierto por la póliza de accidentes del trabajo. Finalmente, la dé-cima establece su vigencia: 3 de septiembre al 31 de diciembre de 1996.
Evidentemente estamos ante un contrato típico de prestación de servicios profesionales de abogado. Así lo caracteriza el propio Fiscal Corona Muñoz al comparecer y suscribirlo como “Licenciado”, no como fiscal. De su faz, ello choca contra la prohibición establecida de que ningún Fiscal puede ejercer la abogacía fuera del ámbito de sus funciones como Fiscal. No puede argüirse de que lo hizo como Fiscal, pues una licencia sin sueldo no autoriza a un fiscal a ser investigador de otra agencia o poder contratar con esto un aumento de sueldo más allá del establecido por ley.
Cualquier duda, en torno a que el contrato fue formali-zado como abogado, queda disipada de la propia compare-cencia del Fiscal Corona Muñoz. Al reclamar una vista ante este Tribunal, como parte del debido proceso de ley, antes de imponerle una sanción disciplinaria o prohibirle continuar como Oficial Investigador, nos dice que ello le privaría “de su interés propietario en el contrato de servi-cios profesionales suscrito con el Senado y de su derecho de libertad a desempeñarse en su profesión de abogado”. Com-parecencia Especial, pág. 16.
*647V
Al considerar los posibles intereses en pugna, o en con-flicto, por razón de un funcionario público ocupar dos (2) cargos simultáneamente, es forzoso penetrar esa dimensión de las incompatibilidades. Ese término equivale al antago-nismo, la oposición, la repugnancia que tiene una cosa para unirse con otra, o dos (2) o más personas entre sí. Se refiere, además, a la imposibilidad legal de una misma persona de ocupar simultáneamente dos (2) o más cargos, funciones o misiones. In re Carreras Rovira y Suárez Zayas, supra, pág. 788.
La doctrina reconoce que la incompatibilidad para ocupar dos (2) cargos públicos simultáneamente puede ser de derecho o de hecho. La primera, la incompatibilidad legal, presupone “la existencia de alguna norma legal que establezca la prohibición del ejercicio de la abogacía y, a la vez, otra actividad, función o cargo”. R. Bielsa, La Abogacía, 3ra ed., Buenos Aires, Ed. Abeledo-Perrot, 1960, pág. 181. Por disposición expresa de ley, se prohíbe el desempeño simultáneo de dos (2) puestos. La segunda, cuando ambos puestos tienen incompatibilidades o conflictos más o menos permanentes en sus deberes, no meramente casuales. Pueblo ex rel Arjona v. Landrón, 57 D.P.R. 67, 70 (1940).
La situación fáctica y los documentos ante nos reflejan la existencia de una incompatibilidad legal absoluta. Esta-tutariamente, a los “fiscales se les prohíbe por la presente ejercer la abogacía”. 3 L.P.R.A. sec. 97.
Ciertamente, con la firma del contrato de servicios pro-fesionales con el Senado, el Fiscal Corona Muñoz pretendió soslayar esa prohibición legal y firmó como abogado. Como la ley expresamente le prohíbe al Fiscal Corona Muñoz ejercer la abogacía, existe claramente una incompatibili-dad de derecho, por razón del cargo de Fiscal que ocupa, de ser, a la vez, abogado (Oficial Investigador del Senado).
*648Ese contrato constituye la mejor evidencia de que, al firmarlo, el licenciado Corona Muñoz actuó como abogado y no como fiscal. Según indicamos, el documento re-vela que, aún siendo fiscal, en su comparecencia y aceptación se identificó como “licenciado Michael Corona Muñoz”. Además, establece que “prestará sus servicios de acuerdo con las mejores prácticas de su profesión”. Este concepto sólo puede entenderse en cuanto a la profesión de abogado; en el argot jurídico, el Ministerio Público no constituye de por sí una profesión.
El nombramiento del Fiscal Corona Muñoz por el Gobernador, con el consejo y consentimiento del Senado, le llevó a jurar y a tomar posesión del cargo. Su fidelidad y comportamiento no sólo están afectados y regulados por la Constitución y por innumerables disposiciones legales, sino por el modelo ético que corresponde al ideal de buen abogado, expresado en el Preámbulo del Código de Ética Profesional. Le aplican, incuestionablemente, los principios deontológicos que regulan la profesión de abogado, con las modificaciones aceptables y cognoscibles resultantes de las peculiaridades inherentes que conlleva esa compleja gestión pública.
Como todo cargo civil, el de fiscal conlleva tres (3) ele-mentos básicos: deberes, prerrogativas y una remun-eración. Mientras ocupe el cargo, o es Fiscal del Departa-mento de Justicia o es Oficial Examinador del Senado.
Aduce el Fiscal Corona Muñoz que al habérsele concedido una licencia sin sueldo se subsana cualquier incompatibilidad. No tiene razón. El problema involucrado no es de doble sueldo, sino de incompatibilidad de cargos.
Dicha licencia, aunque le releva temporalmente de sus funciones, no lo separa del cargo. El beneficio de una licencia sin sueldo de un fiscal precisamente se origina en la tenencia y retención del mismo cargo; presupone que quien lo ocupa no ha renunciado. Sólo por abstracción y *649ficción jurídica, puede negarse que un fiscal con una licen-cia sin sueldo no ocupa la posición. Como la plaza de Fiscal Auxiliar es creada por ley, ni siquiera puede el Secretario de Justicia o el Primer Ejecutivo llenarla de forma provisional; no hay desvinculación total ni existe vacante alguna.
No puede argüirse con seriedad que la concesión de una licencia sin sueldo subsane una incompatibilidad de dos (2) cargos en cuanto a sus deberes y prerrogativas cuando, por definición, el fiscal continúa ocupando el cargo original; máxime cuando las dos (2) posiciones son incompatibles entre si y excluyentes.
Recapitulamos. No podemos avalar la dicotomía que pretende hacer, el Fiscal Corona Muñoz a través de un con-trato de servicios como abogado, como Oficial Investigador y asesor del Senado. No puede fragmentarse ni diversifi-carse el cargo de Fiscal. Aun con una licencia sin sueldo, no cesa de ser Fiscal. Según nuestro ordenamiento constitu-cional, estatutario y ético, no es posible el binomio que nos propone el Fiscal Corona Muñoz de Fiscal-Abogado Inves-tigador Legislativo. O se ejerce el cargo de fiscal, o se ejerce la abogacía.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente. La Juez Asociada Señora Naveira de Rodón se inhibió.

 Este curso decisorio no examina, por resultar innecesaria, la existencia de los alegados conflictos de interés del Fiscal Michael Corona Muñoz, por supuestamente haber participado, antes de ser designado Oficial Investigador de una Comisión Especial del Senado de Puerto Rico, en investigaciones y casos relacionados con los sucesos mismos del Cerro Maravilla.


 En su queja alegó la existencia de un conflicto de intereses en el desempeño de la función como Fiscal y Oficial Investigador de la aludida Comisión Especial. El 21 de septiembre de 1996 concedimos diez (10) días al querellado Corona Muñoz para que la contestara. El 7 de octubre de 1996, el Senador Cirilo Tirado nos informó que el 2 de octubre de 1996 el Tribunal de Primera Instancia ante el cual está pendiente el Caso Núm. KPE-96-0665, que cuestiona la inconstitucionalidad del nombra-miento, había paralizado los procedimientos hasta que nosotros resolviéramos esta querella. Pidió que le ordenáramos al Fiscal Corona Muñoz abstenerse de participar en los procedimientos ante la Comisión Especial como investigador hasta que resolviéramos.
El 8 de octubre de 1996 concedimos al Fiscal Corona Muñoz un término, que habría de vencer el 10 de octubre a las 12:00 del mediodía, para que mostrara causa por la cual no debíamos acceder. Dicha orden fue sin menoscabo de que el Fiscal Corona Muñoz adoptara, como medida cautelar, la abstención de continuar intervi-niendo en las investigaciones y referidas vistas senatoriales hasta tanto respondiera a la orden de mostrar causa, en virtud de que existía de su faz un aparente conflicto de interés. De este modo le reconocimos el derecho a ser oído antes de resolver.
Respondiendo a nuestra orden, el 10 de octubre compareció el Fiscal Corona Muñoz en extenso escrito, acompañando varios documentos, transcripciones y decla-raciones juradas. Resolvemos sin ulterior trámite.